DETAILED ACTION

Status of Submission
This Office action is responsive to applicant’s submission filed on March 28, 2022, which has been entered.

Application Papers
The original application papers for this reissue application failed to comply with 37 CFR 1.173(a)(2) because they lacked a clean copy of each drawing sheet of the printed patent. This deficiency has been corrected by the compliant set of drawing sheets filed on March 28, 2022. 

Objections to Amendments – Formalities
The specification amendments filed on March 28, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). The precise point in the specification must be identified where any added or rewritten paragraph is located. Amended paragraphs must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. 

The specification is not amended properly because
The amendment includes the instruction to “Please replace the paragraph that follows the heading CROSS REFERENCE TO RELATED APPLICATION in column 1, lines 5-11, with the following rewritten paragraph”. However, “the paragraph that follows the heading CROSS REFERENCE TO RELATED APPLICATION” is not located at column 1, lines 5-11; rather, it is located at column 1, lines 8-11. 
The amendment includes the instruction to “Please replace the paragraph that follows the heading CROSS REFERENCE TO RELATED APPLICATION in column 1, lines 5-11, with the following rewritten paragraph”. However, this instruction is followed by the heading “CROSS-REFERENCE TO RELATED APPLICATION”, i.e., the heading is improperly incorporated into the amended paragraph thereby duplicating the heading in the patent. If applicant only wishes to rewrite the paragraph that follows the heading, then the heading should not appear as part of the rewritten paragraph.
The rewritten paragraph includes the heading “CROSS-REFERENCE TO RELATED APPLICATION”, which differs from the heading in the patent due to the change from “CROSS REFERENCE” to “CROSS-REFERENCE”. However, the change is not shown via the appropriate markings (single brackets for omitted text and underlining for added text). 

The claim amendments filed on March 28, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. 

The claims are not amended properly because:
In claim 17, at l. 4 and at l. 24, “posi-tioned” should read “positioned” since the word does not fall at the end of a line and does not break between that line and the next.1

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

The claim amendments filed on March 28, 2022 are also objected to because:
In claim 31, “another end” (l. 11) should read “the another end”. Note that “another end” is previously introduced at l. 8. See the similar recitation in claim 32 (l. 4).

Objections to Amendments – New Matter
Both 35 USC 132(a) and 35 USC 251(a) prohibit the introduction of new matter into the original disclosure (in this case, the original disclosure of the patent for which reissue is sought).

The specification amendments filed on March 28, 2022 are objected to as failing to comply with 35 USC 132(a) and 35 USC 251(a) because they improperly introduce new matter. Specifically, the first paragraph of the specification has been amended to incorporate by reference the entirety of Application No. 15/715,979. However, this new incorporation by reference was not part of the original disclosure, i.e., the entirety of Application No. 15/715,979 was not a part of the original application papers filed on September 26, 2017.
Applicant is required to cancel the new matter in response to this Office action.

Consent of Assignee
The corrected written consent of the assignee filed on March 28, 2022 is acceptable. Accordingly, the prior objection to the consent is withdrawn.

Reissue Oath/Declaration
The corrected reissue declaration filed on March 28, 2022 is acceptable. Accordingly, the prior objection to the declaration and the corresponding rejection under 35 USC 251 are withdrawn.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 1:  Claims 13, 17-19, 28 and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 13, the term “the developing gear” (l. 1) lacks proper antecedent basis. Further, the recitation “the developing gear has a [fourth] further cam surface contacting the second cam surface…” (ll. 1-2) is inaccurate. The claimed rotatable gear (see claim 1, l. 8), which corresponds to the disclosed agitator gear 31, is not disclosed as having a cam surface that contacts the second cam surface of the cam. It appears that the term “the developing gear” (claim 13, l. 1) should read “the developing [gear] electrode”. See claim 1, l. 6.
In claim 17, the term “the another end of the casing” (l. 9) lacks proper antecedent basis. Note that the recitation “another end of the casing” (l. 7) is now enclosed in brackets and, thus, has been omitted from the claim. The examiner suggests changing “the another end” (l. 9) to “[the] another end”.
In claim 28, the term “the direction extending from the first end of the casing toward the second end of the casing” (ll. 2-3) lacks proper antecedent basis. Note that claim 27 recites “a direction extending between the first end of the casing and a second end of the casing” (ll. 11-12). However, the direction recited in claim 27 is not defined as extending “from” the casing’s first end “toward” the casing’s second end. The examiner suggests changing “the direction” (claim 28, l. 2) to “a direction”. See the similar recitation in claim 23.
In claim 33, the recitation “the cam surface moves the developing electrode…” (ll. 1-2) is inaccurate. The cam surface previously introduced in claim 32 is defined as being “contacted by the protrusion to cause the cam to move…” (claim 32, ll. 2-3). Thus, the cam surface of claim 32 corresponds to the disclosed first cam surface 73A. However, the cam surface defined in claim 33 corresponds to the second cam surface 76A. Thus, it is inaccurate to state that the cam surface of claim 32 functions in the manner required by claim 33. Rather, claim 33 should introduce a further cam surface that performs the recited function. The examiner suggests changing “the cam surface” (claim 33, l. 1) to “the cam includes a further cam surface that”.
Claims 18 and 19 are included in the rejection because of their dependencies.

Specification
The specification is objected to because:
At col. 4, ll. 21-23, “The developing roller 12 is positioned at one end E10 of the casing 11 in a direction from the shaft 12A toward a shaft 14A of the agitator…” fails to accurately describe the position of the developing roller 12. The phrase “in a direction from the shaft 12A toward a shaft 14A” indicates a direction pointing away from the actual location of the developing roller 12 (and its shaft 12A). Further, the roller 12 cannot be accurately characterized as being positioned in a direction from its own shaft 12A toward the shaft 14A of another element. The examiner suggests changing “casing 11 in a direction from the shaft 12A toward a shaft 14A” (col. 4, ll. 22-23) to “casing 11, where the end E10 is defined relative to [in] a direction that extends from the shaft 12A toward a shaft 14A”.
At col. 7, ll. 36-39, “The second cover portion 62 protrudes away from a substantially center portion of the first cover portion 61 in the direction from the one end E10 of the casing 11 toward the other end E20 of the casing 11” fails to accurately describe the protruding orientation of the second cover portion 62. As shown in Fig. 5, for example, the second cover portion 62 does not extend away from the first cover portion 61 “in the direction from the one end E10 of the casing 11 toward the other end E20 of the casing 11”. Rather, the second cover portion 62 protrudes from the first cover portion 61 in a direction perpendicular to the direction extending from the end E10 to the end E20. The examiner suggests changing “first cover portion 61 in the direction from the one end E10 of the casing 11 toward the other end E20” (col. 7, ll. 38-39) to “first cover portion 61, where the substantially center portion of the first cover portion 61 is defined relative to [in] the direction from the one end E10 of the casing 11 toward the other end E20”.
At col. 14, ll. 23-26, “The recessed portion 78D is recessed toward the base portion in a center portion of each of the surfaces 78A, 78B, and 78C in the direction from the one end E10 of the casing 11 toward the other end E20 of the casing 11” fails to accurately describe the recessed orientation of the recessed portion 78D. As shown in Figs. 10 and 11A, for example, the recessed portion 78D is not recessed “in the direction from the one end E10 of the casing 11 toward the other end E20 of the casing 11”. Rather, the recessed portion 78D is recessed in a direction perpendicular to the direction extending from the end E10 to the end E20. The examiner suggests changing “surfaces 78A, 78B, and 78C in the direction from the one end E10 of the casing 11 toward the other end E20” (col. 14, ll. 24-26) to “surfaces 78A, 78B, and 78C, where the center portion of each of the surfaces 78A, 78B, and 78C is defined relative to [in] the direction from the one end E10 of the casing 11 toward the other end E20”.
Appropriate correction is required. All amendments must comply with 37 CFR 1.173(b)(1),(d) and (g).

Pertinent Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Fukamachi et al.”
WO Publication No. 2014/141444 A1 (with English translation)

“Itabashi et al.”
US Publication No. 2013/0051813 A1

“Shunsuke”
CN Publication No. 201229469 Y (with English translation)



See the discussion of the teachings of Itabashi et al. in item 20 (pp. 9-10) of the prior Office action mailed on September 29, 2021.

See the discussion of the teachings of Shunsuke and Fukamachi et al. in items 24-25 (p. 12) of the prior Office action mailed on September 29, 2021.

Allowable Subject Matter
Claims 1-12, 14-16, 20-27, 29-32, 34 and 35 are allowed. 

Claims 13, 17-19, 28 and 33 would be allowable if the rejection under 35 U.S.C. 112(b) is overcome. 

Independent claim 1 is allowed because the cited prior art fails to teach a developing cartridge, as defined in claim 1, including the subject matter required by lines 13-33 of claim 1.

Independent claim 17 recites allowable subject matter because the cited prior art fails to teach a developing cartridge, as defined in claim 17, including the subject matter required by lines 10 and 13-31 of claim 17.

Independent claim 20 is allowed because the cited prior art fails to teach a developing cartridge, as defined in claim 20, including the subject matter required by lines 8-10 and 13-23 of claim 20.

Independent claim 22 is allowed because the cited prior art fails to teach a developing cartridge, as defined in claim 22, including the subject matter required by lines 9-12 of claim 22.

Independent claim 27 is allowed because the cited prior art fails to teach a developing cartridge, as defined in claim 27, including the subject matter required by lines 7-12 of claim 27.

Independent claim 31 is allowed because the cited prior art fails to teach a developing cartridge, as defined in claim 31, including the subject matter required by lines 7-12 of claim 31. Itabashi et al. teaches a member 181 that constitutes a linear “cam” because its cam portion 180 includes an inclined cam surface (see Figs. 30-33C; ¶ 0276) that engages a developing electrode 171 and moves the electrode 171 in a direction away from the cam 181 as the cam 181 moves from the first position to the second position. See Figs. 30-33C; ¶¶ 0250-0253, 0276, 0280-0281, 0288-0290. However, Itabashi et al. does not teach or suggest the invention defined by claim 31 because the electrode 171 moved by the cam member 181 is not a part of the developing cartridge 25. Rather, the electrode 171 is supported on the main casing 2 separate from the developing cartridge 25.

Response to Arguments
Applicant’s arguments filed on March 28, 2022 have been fully considered. A number of the issues raised by applicant have already been addressed above.

Applicant argues that the amendments have been placed into compliance with 37 CFR 1.173. The examiner disagrees for the reasons given above.

Applicant argues that the new matter has been canceled from the amended first paragraph of the specification. The examiner disagrees for the reasons given above. The entirety of Application No. 15/715,979 (i.e., the papers constituting the entire prosecution history of the application) includes more than just the original application papers filed on September 26, 2017.

Applicant argues that the claims have been amended to overcome the prior rejection under 35 USC 112(a). In support, applicant alleges that “developing gear” has been changed to “developing electrode” in claim 13. However, that change was not included in the amendment filed on March 28, 2022. Further, applicant’s amendments facilitated new grounds of rejection with respect to claims 17, 28 and 33.

Applicant argues that claim 31 has been amended to overcome the previous rejection under 35 USC 102(a)(1) because, in Itabashi et al., the movable electrode 171 is not part of the developing cartridge, and the other electrode 167 is not moved by a cam. The examiner agrees so the rejection is withdrawn.

Applicant argues that the objections to the specification are improper and that no amendment is necessary. The examiner disagrees for the reasons given above. The examiner has provided suggested amendments that are consistent with the clarified description provided in applicant’s arguments.
Final Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail2 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/WCD/ and /GAS/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The hyphen was introduced when the patent was printed due to the word breaking across two lines, but the hyphen was not part of the original claim.
        2 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.